Exhibit 99.1 Investor Contact: Larry P. Kromidas (618) 258-3206 News Olin Corporation, 190Carondelet Plaza, Suite1530, Clayton, MO63105-3443 FOR IMMEDIATE RELEASE Olin Completes New Senior Revolving Credit Facility CLAYTON, MO, October 29, 2007– Olin Corporation (NYSE:OLN) announced today that it has entered into a new $220 million five-year senior revolving credit facility that replaces its $160 million senior revolving credit facility.The new credit facility will expire on October 29, 2012 and is comprised of a $190 million US dollar denominated portion under which Olin may borrow and a $30 million US/Canadian dollar denominated portion under which Olin and one of its Canadian subsidiaries may borrow.The facility is unsecured and contains restrictions on Olin that are similar to the restrictions contained in the $160 million senior revolving credit facility. The facility also includes a $110 million letter of credit subfacility. Citibank, N.A., will act as Administrative Agent for the facility; Bank of America, N.A., has acted as Syndication Agent; Wachovia Bank, N.A. and The Northern Trust Company have acted as Documentation Agents. Citigroup Global Markets, Inc. has acted as Joint Lead Arranger and Sole Book Manager, and Banc of America Securities LLC has acted as Joint Lead Arranger. COMPANY DESCRIPTION Olin Corporation is a manufacturer concentrated in two business segments:Chlor Alkali Products and Winchester.Chlor Alkali Products manufactures chlorine and caustic soda, sodium hydrosulfite, hydrochloric acid, hydrogen, potassium hydroxide and bleach products.Winchester products include sporting ammunition, reloading components, small caliber military ammunition and components, and industrial cartridges. FORWARD-LOOKING STATEMENTS This communication includes forward-looking statements.These statements relate to analyses and other information that are based on management's beliefs, certain assumptions made by management, forecasts of future results, and current expectations, estimates and projections about the markets and economy in which we and our various segments operate.The statements contained in this communication that are not statements of historical fact may include forward-looking statements that involve a number of risks and uncertainties. We have used the words “anticipate,” “intend,” “may,” “expect,” “believe,” “should,” “plan,” “project,” “estimate,” and variations of such words and similar expressions in this communication to identify such forward-looking statements. These statements are not guarantees of future performance and involve certain risks, uncertainties and assumptions, which are difficult to predict and many of which are beyond our control.Therefore, actual outcomes and results may differ materially from those matters expressed or implied in such forward-looking statements. We undertake no obligation to update publicly any forward-looking statements, whether as a result of future events, new information or otherwise. The risks, uncertainties and assumptions involved in our forward-looking statements, many of which are discussed in more detail in our filings with the SEC, including our Annual Report on Form10-K for the year ended December31, 2006, include, but are not limited to, the following: · the ability to satisfy the conditions to the closing of the transaction; · sensitivity to economic, business and market conditions in the United States and overseas, including economic instability or a downturn in the sectors served by us, such as automotive, electronics, coinage, telecommunications, ammunition, housing, vinyls and pulp and paper and the migration by United States customers to low-cost foreign locations; · the cyclical nature of our operating results, particularly declines in average selling prices in the chlor alkali industry and the supply/demand balance for our products, including the impact of excess industry capacity or an imbalance in demand for our chlor alkali products; · economic and industry downturns that result in diminished product demand and excess manufacturing capacity in any of our segments and that, in many cases, result in lower selling prices and profits; · the effects of any declines in global equity markets on asset values and any declines in interest rates used to value the liabilities in our pension plan; · costs and other expenditures in excess of those projected for environmental investigation and remediation or other legal proceedings; · higher-than-expected raw material, energy, transportation, and/or logistics costs; · unexpected litigation outcomes; · the occurrence of unexpected manufacturing interruptions and outages, including those occurring as a result of labor disruptions and production hazards; · new regulations or public policy changes regarding the transportation of hazardous chemicals and the security of chemical manufacturing facilities; and · an increase in our indebtedness or higher-than-expected interest rates, affecting our ability to generate sufficient cash flow for debt service. All of our forward-looking statements should be considered in light of these factors.In addition, other risks and uncertainties not presently known to us or that we consider immaterial could affect the accuracy of our forward-looking statements. 2007
